Citation Nr: 1514683	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-09 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cancer of the right breast, to include residuals from a partial mastectomy of the right breast.

2.  Entitlement to service connection for osteoporosis, to include as secondary to cancer of the right breast and/or a partial mastectomy of the right breast.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 1989 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and January 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  
The issue of entitlement to service connection for a left ankle disorder has been raised by the record.  The Veteran first raised a claim for a left ankle disorder in June 2009.  An unsigned acknowledgement form dated in June 2009 then indicated that the Veteran was claiming a right ankle disorder.  However, internal notes from a January 2011 telephone call between the Veteran and the RO show that the Veteran clarified that she was claiming only a left ankle disorder and not a right ankle disorder.  The RO subsequently issued a rating decision addressing service connection for a right ankle disorder.  The Veteran attempted to file a notice of disagreement for a left ankle disorder; however, she withdrew her disagreement and instead filed a second claim for service connection for a left ankle disorder in June 2012.  It does not appear that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and the issue of service connection for a left ankle disorder is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for osteoporosis and for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

The Veteran's cancer of the right breast, which necessitated a partial mastectomy, is related to her military service.


CONCLUSION OF LAW

Cancer of the right breast was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the Veteran's claims file shows a diagnosis of cancer of the right breast.  The Veteran's healthcare provider reported that the Veteran had a suspicious mammogram in and around September 2005.  A biopsy of the breast was performed in November 2007, which revealed invasive moderately differentiated ductal carcinoma.  A partial mastectomy of the right breast was then performed in November 2007.

The Veteran's service treatment records do not show any treatment or diagnosis of breast cancer.  Her military occupational specialty was reported as medical service craftsman.  In March 1990, an employment profile in the Veteran's military personnel records indicate that shops in her immediate work area used portable x-rays, and she was noted to have exposure to chemotherapy drugs three times per week.  She was later noted to have no exposure to x-rays or chemotherapy drugs at various times in 1990, 1992 and 1993.  Notably, these reports indicating that the Veteran had no exposure to radiation or hazardous chemicals were performed as a result of the Veteran's pregnancies while in service.  As such, it appears that the job restrictions and notations regarding exposure in those profiles were carried out in order to monitor the safety of each of the Veteran's three pregnancies in service.  

The Veteran submitted a statement from a private healthcare provider, Dr. S.K. (initials used to protect privacy), dated in August 2011.  Dr. S.K. reported that he had participated in the treatment of the Veteran's breast cancer since January 2008.  He noted that a mass in the right breast was detected in August 2005 and that invasive carcinoma was diagnosed in November 2007.  He stated that, upon his initial patient interview with the Veteran, she reported that she had worked around chemotherapy treatments and was exposed to radiation.  He opined that her breast cancer, which was detected in August 2005, had likely manifested over a period of at least three years before the mass was discovered.  He stated that it was at least as likely as not that the disorder was related to her military service.  

The Veteran was afforded a VA examination in connection with her claim in May 2012.  The examiner reviewed the claims file and discussed the history of her breast cancer as well as the symptoms she was experiencing at that time.  The examiner opined that it was at least as likely as not that the Veteran's breast cancer was incurred in or caused by service.  In support of that opinion, the examiner stated that the malignancy in the Veteran's right breast was at least as likely as not caused by her exposure to chemotherapy drugs and radiation during her years of service.  He also reported that the Veteran's treating doctors had noted that the onset of the Veteran's cancer occurred at a younger than expected age and with unfavorable characteristics that would support causation by the said in-service exposure.  

The RO requested a second VA examination, which was performed in August 2012.  The August 2012 examiner opined that the Veteran's breast cancer was less likely than not related to her military service.  The examiner stated that notations describing the Veteran's irradiation and environmental exposures were not considered significant enough to put her at risk of breast cancer.  She cited to medical literature in support of this opinion and noted that at least two in-service surveys had found that the Veteran was not at unusual hazard risk.  

The Board finds that the August 2012 VA examination has limited probative value in this case.  In this regard, the August 2012 VA examiner seemed to base her opinion, in part, on safety profiles that were performed while the Veteran was pregnant.  As such, reliance on such profiles for an evaluation of the overall risk to the Veteran is misplaced.  In addition, the Board notes that at least one of the medical articles cited by the August 2012 examiner in support of her opinion appears to address the risk of cancer involved with exposure to radiation while undergoing diagnostic imaging testing as a patient, rather than as an individual working in and around imaging equipment or potentially hazardous chemicals as the Veteran did.

Further, the Board notes that both Dr. S.K. and the May 2012 VA examiner offered additional support for their opinions that the Veteran's breast cancer was related to service.  Dr. S.K. opined that the Veteran's breast cancer had likely begun forming for at least three years prior to its first detection in 2005 date.  This would place the onset during the Veteran's active duty.  Dr. S.K. was the treating doctor of the Veteran for at least three years and was familiar with the medical history of her cancer and treatments.  While it appears Dr. S.K. did not review the Veteran's claims file and service treatment records, Dr. S.K. provided an opinion on the timing and progression the growth of the Veteran's cancer.  Such an opinion was supported by the type of cancer the Veteran was diagnosed with and Dr. S.K.'s medical experience and training.  As such, the Board finds that this opinion did not require review of the Veteran's service treatment records or claims file.  The May 2012 examiner also found it significant that the Veteran's treating physicians had reported that the cancer occurred at a younger than expected age and with unfavorable characteristics that he felt supported causation.  The May 2012 examiner did review the claims file and provided a medical opinion that was adequately supported by rationale and relevant facts, which were specific to the Veteran's cancer.  The August 2012 examiner's report did not address any of these opinions.

After careful review of the claims file, the Board finds that the opinions of Dr. S.K. and the May 2012 VA examiner are more probative than the opinion provided by the August 2012 VA examiner.  Therefore, the Board concludes that service connection for cancer of the right breast is warranted.  38 C.F.R. § 3.303.

ORDER

Service connection for cancer of the right breast, to include a partial mastectomy, is granted.



REMAND

The Board finds that a remand is required for the issue of entitlement to service connection for osteoporosis.  Since the RO's denial of that claim, the Board has granted service connection for cancer of the right breast.  Additionally, the Veteran's service representative has submitted a statement which includes references to medical articles acknowledging a link between treatment for cancer and the development of osteoporosis.  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of any osteoporosis that may be present.

The Veteran should also be afforded an additional VA examination in connection with her claim for service connection for a back disorder.  The Veteran was provided a VA examination in January 2010 at which time she was assessed as having a back strain secondary to scoliosis.  The examiner stated that scoliosis is a congenital disease.  However, this opinion is inadequate, as it does not discuss whether the congenital disease preexisted the Veteran's service, and if so, whether there was an increase in the severity during service that was due to the natural progression of the disorder or that represented a chronic worsening of the underlying pathology.

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for osteoporosis and a back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any osteoporosis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has osteoporosis that is causally or etiologically related to her military service.  He or she should also state whether it is at least as likely as not that the Veteran has osteoporosis that was caused by or permanently aggravated by her service-connected cancer of the right breast, to include any medical treatments necessitated by the cancer. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current back disorders.  The examiner should also indicate whether the any identified disorder is a congenital defect or disease.  

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating. (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(1)  For any congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during service.

(2)  For any back congenital disease, the examiner should state whether the disease preexisted the Veteran's service.

If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(3)  For each diagnosis identified that is not congenital and/or did not preexist service, the examiner should opine as to whether it is at least as likely as not that the disorder that is causally or etiologically related to the Veteran's military service, to include any symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


